Citation Nr: 0500027	
Decision Date: 01/03/05    Archive Date: 01/19/05

DOCKET NO.  03-01 691	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for a right above-the-knee amputation resulting from 
surgeries performed by VA between April 1998 and October 
1999.

2.  Entitlement to service connection for a right above-the-
knee amputation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from May 1965 to May 1967.

A January 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office in St. Petersburg, Florida 
denied entitlement to service connection for residuals of a 
right leg amputation.  The Regional Office (RO) in 
Montgomery, Alabama thereafter assumed jurisdiction over the 
issue, and the veteran appealed the January 2002 rating 
decision to the Board of Veterans' Appeals (Board).  In a 
September 2003 rating decision, the RO denied entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for a right 
above-the-knee amputation resulting from surgeries performed 
by VA; the veteran appealed the September 2003 rating 
decision to the Board as well.  The veteran testified before 
the undersigned at a hearing held at the RO in May 2004.

At his May 2004 hearing, the veteran appeared to raise the 
issue of entitlement to special monthly pension; this matter 
is therefore referred to the RO for appropriate action. 

The issue of entitlement to service connection for a right 
above-the-knee amputation is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran developed peripheral vascular disease in his 
right lower extremity, and diabetes mellitus, before first 
seeking VA treatment in January 1998.

2.  The veteran underwent a right femoral-popliteal bypass in 
April 1998 for symptoms including right foot coldness and 
claudication; he underwent a graft revision several days 
later, and his right lower extremity symptoms improved.  

3.  Thereafter, and in light of worsening right lower 
extremity symptoms, the veteran underwent angioplasty of the 
right common iliac artery with placement of a stent in April 
1999; and revisions to the right lower extremity graft in 
June 1999 and August 1999.

4.  In October 1999, and in light of increasing claudication 
symptoms, the veteran underwent a final revision to his right 
lower extremity graft; the procedure involved the use of 
prosthetic grafts. 

5.  Several months following the October 1999 surgery the 
veteran developed half block claudication and an acute 
thrombosis of the grafts.  In November 2000 he underwent a 
right above-the-knee amputation.

6.  For each procedure to his right lower extremity between 
April 1998 and October 1999, the veteran was advised of the 
risks of proceeding, and those risks included limb loss; he 
freely consented to each procedure.

7.  None of the procedures to the right lower extremity 
performed between April 1998 and October 1999 involved fault 
on the part of VA, and the amputation of the veteran's right 
leg is not otherwise associated with any fault on the part of 
VA.



CONCLUSION OF LAW

The requirements for compensation pursuant to 38 U.S.C.A. § 
1151 for a right above-the-knee amputation resulting from 
surgeries performed by VA between April 1998 and October 1999 
have not been met.  38 U.S.C.A.  § 1151 (West 2002); 69 Fed. 
Reg. 46426, 46325 (Aug. 3, 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

A September 2003 rating decision denied entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for a right 
above-the-knee amputation resulting from surgeries performed 
by VA between April 1998 and October 1999.  The record 
reflects that the veteran was provided with notice of the 
September 2003 rating decision, and was provided with a 
statement of the case in March 2004 which notified him of the 
issue addressed, the evidence considered, the adjudicative 
action taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.  The 
veteran was specifically advised by VA, via a March 2004 
correspondence, of what information and evidence was 
necessary to substantiate his claim, and informed as to what 
evidence VA would obtain on his behalf and of what evidence 
he was responsible for submitting.  The March 2004 
correspondence also suggested submitting any relevant 
evidence in his possession.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 (as in this case) were amended.  
See 69 Fed. Reg. 46,426 (Aug. 3, 2004).  As pertains to the 
instant claim, the amendments added 38 C.F.R. § 3.361, to 
establish the criteria for a claim based on the provisions of 
38 U.S.C.A. § 1151 filed on or after October 1, 1997.  
Although the RO has not had the opportunity to evaluate the 
veteran's claim under the amended criteria, the Board finds 
that the veteran will not be prejudiced by having his claim 
addressed at this time by the Board.

In this regard the Board points out that the newly added 
38 C.F.R. § 3.361 specifies: 1) the criteria for determining 
whether a veteran has an additional disability; 2) the 
criteria for establishing the cause of additional disability; 
3) the criteria for establishing the proximate cause of 
additional disability; 4) the definition of "Department 
Employee" and Department facility"; and 5) the activities 
that are not considered hospital care, medical or surgical 
treatment, or examination furnished by a Department employee 
or in a Department facility.  The Board notes that the 
instant claim is clearly subject to the newly added 38 C.F.R. 
§ 3.361, as the claim was filed years after October 1997.  
With respect to numbers 4 and 5 outlined above, there has not 
at any point been a dispute as to whether the medical 
treatment at issue was furnished by VA employees at a VA 
facility.  With respect to numbers 1 and 2 outlined above, 
the substance of the referenced criteria was communicated to 
the veteran via the March 2004 statement of the case.  The 
Board notes that while the new 38 C.F.R. § 3.361 specifically 
addresses claims based on continuance of natural progress of 
a disease or injury, the instant claim is not based on such a 
theory (i.e. that failure of VA to diagnose or initiate 
treatment of a disease or injury resulted in additional 
disability).

With respect to number 3 outlined above, 38 C.F.R. § 3.361 
provides that in order to establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care or medical or surgical treatment proximately caused 
additional disability, it must be shown that the hospital 
care or medical or surgical treatment caused the additional 
disability and VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider; or VA 
furnished the hospital care or medical or surgical treatment 
without the veteran's informed consent (as defined in VA 
regulations).  As will be discussed in further detail below, 
however, the record shows and the veteran does not dispute 
that informed consent was given for each surgery at issue.  
Moreover, the criteria concerning the need to show 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care or medical or surgical treatment 
merely implemented the language of 38 U.S.C.A. § 1151, the 
operative statutory provision.

In short, the provisions of the newly added 38 C.F.R. § 3.361 
are either not relevant to the instant claim, or were already 
considered by the RO in applying 38 U.S.C.A. § 1151 to the 
claim.  For the above reasons the Board finds that the 
veteran has not been prejudiced by the application of 
38 C.F.R. § 3.361 without first remanding the case to the RO.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case informed the veteran of the information and 
evidence needed to substantiate his claim.  Moreover, and as 
noted above, the March 2004 correspondence notified the 
veteran as to which evidence would be obtained by him and 
which evidence would be retrieved by VA.  It is clear from 
submissions by and on behalf of the veteran that he is fully 
conversant with the legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by the veteran, and for which he authorized VA to 
request, were obtained by the RO.  38 U.S.C.A. § 5103A.  The 
Board notes that the veteran is currently in receipt of 
disability benefits from the Social Security Administration 
(SSA), and that records from the referenced agency are not on 
file.  Notably, however, there is no indication that any 
records from SSA would be germane to the instant claim, which 
involves whether the veteran's right above-the-knee 
amputation was caused by fault on the part of VA, or an event 
not reasonably foreseeable.  Nor has the veteran otherwise 
suggested that records possessed by SSA are relevant to his 
claim, and neither the veteran nor his representative has 
requested that VA obtain any records from the SSA.  The Board 
accordingly concludes that VA's duty to assist the veteran in 
obtaining records in support of his claim has been fulfilled.

The veteran has not been afforded an examination addressing 
whether his right above-the-knee amputation is related to any 
fault on the part of VA.  As will be discussed in further 
detail below, however, the veteran does not dispute that he 
was afflicted with the underlying medical condition 
(peripheral vascular disease) prompting the VA surgeries at 
issue well before he first sought treatment at a VA medical 
facility.  Moreover, none of the medical records on file 
suggest that the circumstances leading to the amputation in 
November 2000 were the result of any fault on the part of VA 
or of an event not reasonably foreseeable.  The only evidence 
supportive of the veteran's claim consists of his statements 
and testimony.  There is no indication, however, that he is 
qualified through education, training or experience to offer 
medical opinions; his statements as to medical causation 
therefore do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1) (2004).  The Board also points out that his 
claim is based primarily on his understanding of what a 
physician told his brothers concerning his surgeries.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995) (a layperson's 
account of what a physician purportedly told him does not 
constitute competent medical evidence).  Given that there is 
no competent evidence suggesting that the amputation was 
caused by any fault on the part of VA or by an event not 
reasonably foreseeable, a VA examination is not necessary to 
decide the claim.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


Factual background

VA treatment records for January 1998 to December 2002 show 
that the veteran first sought VA treatment in January 1998 
for complaints of numbness and coolness affecting both of his 
lower extremities of several months duration; physical 
examination disclosed that his popliteal pulses were absent, 
and the veteran was diagnosed with, inter alia, peripheral 
vascular disease with symptomatic claudication.  The records 
also show that he had diabetes mellitus.  Diagnostic testing 
in February 1998 showed mild to moderate arterial 
insufficiency in the right lower extremity, and in March 1998 
he complained of bilateral lower extremity pain which 
prevented him from walking more than half a block.  Further 
diagnostic testing revealed bilateral calf claudication with 
40 to 50 percent stenosis of arteries in the right lower 
extremity, as well as bilateral segmented occlusion of the 
superficial femoral artery; no significant trifurcation or 
popliteal disease (or other aorto iliac disease) was evident.  
In March 1998 the veteran underwent a left reverse saphenous 
vein femoral popliteal below knee graft.  

In April 1998 the veteran underwent a right femoral-popliteal 
bypass, which required a graft revision several days later in 
light of a decreased pulse with extension of the leg.  The 
operative report for the second procedure reveals that the 
vein graft was found to be laying over the gastrocnemius; the 
medial head was cut to allow the vein graft to move medially.  
The records show that the veteran was advised of the risks 
attendant to both April 1998 surgeries, including infection, 
limb loss, anesthesia or damage to vessels.  The veteran 
freely consented to the procedures.  An arteriogram later in 
April 1998 showed marked improvement in pressures and 
waveform.  

In August 1998 the veteran presented with complaints of half 
block claudication.  Diagnostic tests conducted in December 
1998 and March 1999 showed mild to severe right insufficiency 
secondary to aorto-iliac, superficial femoral artery, and 
distal disease; the veteran reported experiencing right lower 
extremity symptoms including calf pain and foot coolness.  In 
April 1999 he underwent angioplasty of the right common iliac 
artery with placement of a stent in order to relieve his 
claudication; the procedure was accomplished without 
complications, and he did well postoperatively (reporting 
some relief of his symptoms).  The records associated with 
the angioplasty reveal that he was advised of the risks of 
the procedure (including future operation or loss of foot), 
and that he freely consented to the procedure.  Diagnostic 
testing later in April 1999 showed significant improvement in 
his right lower extremity vascular condition, although his 
right foot was cool to touch.  

In June 1999, diagnostic testing revealed the presence of a 
focal stenosis at the proximal femoral-popliteal anastomosis 
on the right.  An arteriogram ordered immediately thereafter 
showed mild to moderate arterial disease due to aorto-iliac, 
superficial femoral, and distal obstruction, as well as 
increased velocity in the graft.  The veteran at that time 
reported experiencing bilateral foot pain with walking, and 
exhibited edema of both lower extremities; his feet were warm 
to touch.  The records show that he thereafter began to 
experience symptoms of increased lower extremity pain and 
coldness, resulting in further surgery in June 1999 to revise 
the right femoral-popliteal graft with the use of a greater 
saphenous interposition graft.  No complications arose during 
the procedure, but the greater saphenous vein selected as the 
graft was found to be sclerotic at points; the vein was 
nevertheless used because vein mapping revealed no other 
suitable conduits.  Records associated with the June 1999 
procedure show that the veteran was advised of the risks of 
the procedure, and that he freely consented to the procedure.  
Post-operative diagnostic testing revealed the absence of any 
flow in the right lower extremity graft, but the veteran 
decided to observe his symptoms rather than undergo further 
revision.  His symptoms did not worsen, and he resumed the 
ability to walk.  When seen for a follow up visit in June 
1999, he reported experiencing one block claudication, but 
denied any rest pain or ulcer.  The veteran was informed that 
vein mapping failed to reveal the presence of an adequate 
vein, and he was advised to return in September 1999 to 
discuss his options.  

Diagnostic testing in July 1999 revealed the presence of 
severe arterial insufficiency, and the veteran reported 
experiencing increased pain and coldness in his right foot; 
the foot was slightly cooler to touch than on the left.  He 
was scheduled for another below-the-knee femoral popliteal 
graft using Gor-Tex.  

In August 1999 the veteran presented with worsening symptoms, 
including an inability to walk more than 100 feet.  An 
aortogram showed occlusion of the right superficial femoral 
artery and severe short segment stenosis at the proximal 
anastomosis of the right femoral popliteal graft.  Later in 
August 1999 the veteran underwent another revision of the 
femoral-popliteal graft, which involved an inner position 
graft of the proximal right vein below-the-knee popliteal 
graft.  The records associated with the August 1999 procedure 
show that the veteran was advised of the risks of the 
surgery, including the possibility of arterial insufficiency 
leading to amputation of the extremity, and that he freely 
consented to the procedure.  The veteran did well post-
operatively, and at discharge exhibited no symptomatology of 
acute arterial insufficiency.  A post-operative diagnostic 
study revealed marked improvement in pressures and waveforms, 
physical examination of the right foot showed that it was 
warm to touch.

In September 1999 the veteran presented with complaints of 
right foot coolness.  An arteriogram in October 1999 
demonstrated severe arterial insufficiency and occlusion of 
the right graft, and physical examination showed that he was 
essentially non-ambulatory secondary to claudication; he 
denied any limb-threatening ischemia.  The veteran was 
offered surgery to revise his graft, and was advised that the 
surgery could involve the use of prosthetic grafts; he was 
specifically informed that his vein graft was likely not 
salvageable secondary to his past multiple revisions, and 
that a prosthetic graft was advisable.  Later in October 1999 
he underwent a sequential common ileac artery-to-profunda 
artery-to-below-knee popliteal artery bypass graft.  A Gore-
Tex tunneler was used to tunnel below the sartorius, and an 
Impra distal flow graph was placed.  The operative report 
shows that clamps were placed on the profunda femoris artery, 
and that the proximal profunda femoris artery tore at the 
site of the clamp when an intraoperative arteriotomy was 
performed.  As the artery was fragile and of such poor 
quality, the operating physicians elected to repair the tear 
and bypass the section by using a Dacron graft off of the 
proximal external iliac, down to a section of the profunda 
femoris artery which had not been operated on previously.  

The veteran tolerated the procedure well.  The records 
associated with the October 1999 procedure show that he was 
advised of the risks of the surgery, including infection, 
thrombosis, embolism, and graft failure, and that he freely 
consented to the surgery.  Post-operative diagnostic testing 
revealed marked improvement in arterial sufficiency, and the 
veteran denied any pain or claudication; his feet were warm 
to touch.

In December 1999 the veteran reported experiencing right toe 
numbness and fluid on his knee, as well as pain and swelling 
affecting the bottom of his feet.  Diagnostic testing in June 
2000 thereafter revealed moderate arterial insufficiency, and 
the veteran reported that he was again experiencing half 
block claudication since May 2000; physical examination 
revealed decreased sensation in both feet.  In September 2000 
the veteran developed fluid around the right lower extremity 
graft, and in October 2000 he was hospitalized for the 
treatment of acute thrombosis of the right lower extremity 
vascular grafts.  While hospitalized, the veteran exhibited 
right foot coldness, decreased motor activity of the right 
toes and ankle, and non-palpable right lower extremity 
pulses.  He was considered to have delayed capillary refill 
in the right foot with no other tissue loss, and with 
adequate perfusion with no emergent need for operative 
intervention.  His treatment options, including amputation, 
were explained to him.  The veteran elected treatment by an 
above-the-knee amputation.  

In November 2000 the veteran underwent an above-the-knee 
amputation of his right leg based on a diagnosis of ischemic 
right foot secondary to femoral popliteal bypass graft 
failure.  The hospital report noted historically that, since 
the October 1999 revision, the veteran had developed 
intermittent claudication of the right calf leading to half 
block claudication and a recent admission for acute 
thrombosis of the right vascular graft.  Doppler studies 
during the November 2000 admission showed faint to no signals 
in the right lower extremity, and physical examination showed 
decreased motor ability in the right toes and ankle.  Pulses 
in the right lower extremity were not palpable.

On file is the report of a May 1998 VA examination of the 
veteran, at which time he reported a several-year history of 
diabetes mellitus, as well as a recent history of femoral-
popliteal surgery to the right leg.  He complained of 
bilateral toe numbness.  Physical examination of the right 
leg showed a healing scar and the presence of edema.  The 
skin on the leg was described as tight and shiny, but warm 
and dry, with intact pulses.  The veteran walked with a 
stiff-legged gait and exhibited evidence of leg pain.  No 
atrophy of the lower extremities was evident, and his 
strength was adequate.  The examiner concluded that the 
surgery wound was still healing, and that it was too early to 
determine the permanent residuals of the surgery.

The report of an April 2001 VA examination of the veteran is 
on file, and reveals that the veteran underwent his right 
above-the-knee amputation in November 2000 because of severe 
pain and evidence of early gangrene.  The examiner noted that 
the veteran had a history of peripheral vascular disease 
treated with unsuccessful femoral-popliteal bypass surgery, 
which caused the symptoms leading to the amputation.  
Following physical examination of the veteran the examiner 
diagnosed above-the-knee amputation at the right lower third 
of the thigh with well-healed stump scar; and mild residual 
with slight tenderness at the stump scar area with minimal 
swelling and slight stiffness of the right hip joint.

At his May 2004 hearing the veteran testified that his 
brothers were told by a physician that the surgeon performing 
the October 1999 graft revision used an experimental vein 
which was not supposed to be placed above the knee; his 
brothers told him that the physician also stated that there 
was no alternative at the time but to use the referenced 
vein.  The veteran testified that he was informed by a 
physician at another VA facility that his vascular surgery 
was negligently performed, and was responsible for the 
development of gangrene which necessitated the amputation; 
the veteran indicated that the referenced physician now 
refuses to discuss what he previously told the veteran.  The 
veteran suggested that all of the vascular surgeries he 
underwent in 1998 and 1999 were unnecessary.

In several statements on file the veteran contends that he 
was told that the 1998 vascular surgery was negligently 
performed, leading to an infection which required the 
amputation of his right leg.  In a March 2004 statement, the 
veteran's representative apparently viewed the veteran's 
statements as also alleging that inadequate treatment by VA 
of his diabetes also led to the amputation.  




Analysis

Applicable law provides that compensation shall be awarded 
for a qualifying additional disability or death in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability if 
the disability or death was not the result of the veteran's 
willful misconduct and (1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary and the proximate cause of the disability or 
death was (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.
 
Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 were amended.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  Those regulations largely implemented 
the provisions of 38 U.S.C.A. § 1151.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  69 Fed. 
Reg. 46426, 46325 (Aug. 3, 2004) (to be codified at 38 C.F.R. 
§ 3.361(b)).
 
To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  69 Fed. 
Reg. 46426, 46325 (Aug. 3, 2004) (to be codified at 38 C.F.R. 
§ 3.361(c)(1)). 
 
Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.   69 Fed. Reg. 46426, 46325 (Aug. 3, 2004) (to be 
codified at 38 C.F.R. § 3.361(c)(2)).
 
To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  69 Fed. Reg. 46426, 46325 (Aug. 3, 2004) 
(to be codified at 38 C.F.R. § 3.361(d)(1)). 

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  69 Fed. Reg. 46426, 46325 (Aug. 3, 
2004) (to be codified at 3.361(d)(2)). 

After careful review of the evidence on file, the Board 
concludes that the preponderance of the evidence is against 
the claim for compensation under the provisions of 
38 U.S.C.A. § 1151 for an above-the-knee amputation.  The 
record clearly shows, and the veteran does not dispute, that 
the veteran had peripheral vascular disease (and diabetes 
mellitus) well before he first sought treatment from VA in 
January 1998.  Even prior to his initial April 1998 procedure 
the veteran's right lower extremity symptoms included half 
block claudication and foot coldness, and diagnostic evidence 
of mild to moderate arterial insufficiency.  The veteran 
underwent a bypass graft in April 1998, and in light of 
continued arterial problems underwent an angioplasty in April 
1999, and revisions to the April 1998 bypass graft in June 
1999, August 1999 and October 1999.  The attempts at a 
femoral-popliteal bypass were ultimately unsuccessful and, 
according to the April 2001 VA examiner, caused the symptoms 
leading to the amputation.

Initially, the Board notes that the records associated with 
each procedure at issue show that the veteran was fully 
apprised of the risks associated with the bypass grafts and 
angioplasty.  With respect to the bypass graphs in 
particular, he was specifically advised that the risks 
included infection, damage to vessels, anesthesia, and loss 
of limb.  Unfortunately, several of the risks he was warned 
of did materialize, including a possible gangrene infection, 
and certainly the amputation of his right lower extremity.  
Nevertheless, the record clearly shows that any additional 
disability suffered by the veteran through the procedures 
conducted between April 1998 and October 1999, and limb loss 
in particular, was clearly foreseen.  

Turning to whether the veteran's amputation was the result of 
any fault on the part of VA, the record discloses that the 
veteran, after being apprised of the risks of each procedure 
at issue, consented to the procedure without any suggestion 
of duress.  The veteran does not allege that his consent to 
any procedure at issue was less than fully informed.  Rather, 
he argues that the procedures themselves were negligently 
performed, apparently based on what a physician told him and 
his brothers.  Notably, however, while the April 2001 
examiner essentially indicated that the unsuccessful grafts 
led eventually to the symptoms precipitating the removal of 
the veteran's right lower extremity, the examiner did not 
conclude that the failure of the bypass grafts occurred 
because of any carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA.  Nor is there any medical evidence suggesting 
such fault on the part of VA.  The April 1998 procedure 
required a revision several days later to reposition a vein, 
but no complications arose during either procedure, and the 
veteran experienced relief of his symptoms.  By August 1998 
he was experiencing the same symptoms he had experienced 
immediately prior to the April 1998 surgery, namely half 
block claudication and foot coldness affecting the right 
lower extremity.  He underwent angioplasty in April 1999 
without complication, and experienced relief of his symptoms 
until a short time later.  

During the veteran's June 1999 procedure, his surgeons 
discovered that he did not have an optimal conduit for the 
bypass graft revision, and selected the most suitable conduit 
to complete the procedure.  The veteran experienced only a 
small amount of relief from the June 1999 operation, but 
after an acceptably viable vessel was discovered, he 
underwent another bypass graft revision in August 1999 with 
temporary relief from his symptoms.

After the return of his claudication symptoms, the veteran 
elected to undergo a final bypass graft revision using a 
prosthetic graft, as his organic graft was considered 
unsalvageable.  During the October 1999 procedure, a tear 
formed in the friable portion of the profunda femoris artery.  
The tear was repaired, and a prosthetic graft was used to 
bypass the fragile portion of the artery.  The procedure was 
otherwise accomplished without complication.  Several months 
later the veteran developed claudication and eventually 
thrombosis at the graft sites, at which time, and given the 
history of unsuccessful bypass graft procedures, the veteran 
elected for amputation of his right lower extremity.

The salient point is that none of the medical records suggest 
that any of the procedures the veteran underwent between 
April 1998 and October 1999 involved any carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA.  The Board notes 
in this regard that the need for an immediate revision in 
April 1998, the choosing of a suboptimal conduit in June 
1999, and the tear in the profunda femoris artery in October 
1999, do not suggest any fault on the part of the veteran's 
surgeons.  The April 1998 revision only repositioned a vein, 
without any further complication.  The operative report for 
the June 1999 procedure makes clear that an optimal conduct 
was not available, and that the suboptimal conduit chosen was 
the next best alternative.  The operative report for the 
October 1999 procedure shows that the tear was repaired, and 
the entire fragile portion bypassed without complication.  
While it is unfortunate that the veteran's bypass grafts 
ultimately failed and that he required an amputation, the 
mere fact that the grafts failed is insufficient to show that 
they failed due to fault on the part of VA, or that VA fault 
otherwise caused his amputation.

The veteran nevertheless offers his opinion that the 
procedures at issue were negligently performed, and that this 
negligence resulted in the amputation of his right lower 
extremity.  He also suggests that none of the operations were 
necessary.  His representative suggests that VA's negligent 
treatment of the veteran's diabetes is somehow responsible 
for the amputation.  There is no indication, however, that 
the veteran or his representative is qualified through 
education, training or experience to offer medical opinions.  
As laypersons, therefore, their statements as to medical 
causation, the standard of medical care applicable, or the 
need for medical procedures, do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) (2004).  Moreover, while he 
contends that a physician told his brothers that one or more 
of the procedures at issue were botched by the surgeons, even 
if his brothers are qualified to offer medical opinions (and 
there is nothing to suggest that they are, in fact, so 
qualified), his account of what a medical professional 
purportedly said, filtered as it is through the sensibilities 
of a layperson, also does not constitute competent medical 
evidence.  See Robinette v. Brown, 8 Vet. App. 69 (1995).

In sum, while the veteran underwent several bypass grafts and 
an angioplasty between April 1998 and October 1999 which 
ultimately failed to correct his pre-existing peripheral 
vascular disease, leading eventually to limb amputation, 
there is no competent evidence showing either that any of the 
procedures involved carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA, or that the failure of any of the procedures 
involved fault on the part of VA.  Moreover, there is no 
indication that the amputation was the result of an event not 
reasonably foreseeable.  The Board therefore finds that the 
preponderance of the evidence is against the claim, and that 
the claim of entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for a right above-the-knee amputation 
resulting from surgeries performed by VA between April 1998 
and October 1999 is denied.


ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for a right above-the-knee amputation resulting from 
surgeries performed by VA in April 1998 and October 1999 is 
denied.


REMAND

In addition to contending that the amputation of his right 
leg is secondary to fault on the part of VA, the veteran 
alleges that he sustained an injury to his right leg in 
service which never resolved and which eventually led to the 
need for the amputation.  Service medical records show that 
he was seen in December 1965 with a complaint of intermittent 
right knee swelling and pain, which he reported first began 
around early to mid-1964; he denied any history of trauma 
associated with the complaints.  X-ray studies of the knee in 
December 1965 demonstrated the presence of a bone lesion at 
the proximal end of the tibia, which was suspicious for a 
bone tumor.  

The veteran was thereafter hospitalized at Walter Reed 
Medical Center, where he underwent an open biopsy of the knee 
which revealed the presence of a benign tibial lesion.  While 
his treating physicians agreed that the lesion was benign, 
they disagreed as to the appropriate diagnosis.  The veteran 
healed without incident and was fully ambulatory with no 
expressed complaints by the time he was discharged from 
hospitalization in April 1966.  Peripheral vascular 
examination during hospitalization was silent for any 
identified abnormalities.  The final discharge diagnosis was 
benign tumor of the right proximal tibia

At his May 2004 hearing the veteran testified that he 
fractured his right knee in service when the joint was struck 
by a steel beam, requiring hospitalization during which time 
he was told he had a bone tumor; the veteran testified that 
his treating physicians recommended amputation of the right 
leg, but that after he refused, they performed a more limited 
operation.  The veteran explained that he developed a limp 
from the incident which continued throughout the years.

As discussed in the previous section, the veteran's 
amputation was ultimately caused by complications arising 
from peripheral vascular disease and measures to alleviate 
that condition.  The veteran also appears to argue that the 
amputation may be related to an orthopedic condition 
originating from service.  The record reflects that the 
veteran has not been afforded a VA examination addressing the 
etiology of the right leg disorder resulting in the above-
the-knee amputation in November 2000.  Given the service 
medical records showing that the veteran underwent an open 
biopsy on his right knee in service, and as he has testified 
that he continued to experience right leg problems for years 
after the biopsy, the Board is of the opinion that such an 
examination would be helpful in the adjudication of the claim 
remaining on appeal.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to the claim remaining on 
appeal.  With any necessary 
authorization from the veteran, the 
RO should attempt to obtain and 
associate with the claims files any 
medical records identified by the 
veteran which have not been secured 
previously.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

3.  The RO should then arrange for 
the veteran to undergo a VA 
examination by a physician with 
appropriate expertise to determine 
the nature, extent and etiology of 
the right leg disorder which led to 
the veteran's right above-the-knee 
amputation.  All indicated studies 
should be performed, and all 
findings should be reported in 
detail.  With respect to each right 
lower extremity disorder the 
examiner identifies as having 
resulted in the veteran's right 
above-the-knee amputation (including 
peripheral vascular disease), the 
examiner should provide an opinion 
as to whether it is at least as 
likely as not that the disorder(s) 
is(are) etiologically related to the 
veteran's period of service, or 
was(were) present within one year of 
his discharge therefrom.

The rationale for all opinions 
expressed should be provided.  The 
veteran's claims files, including a 
copy of this remand, must be made 
available to the examiner for 
review.  The examination report is 
to reflect whether such a review of 
the claims file was made.

4.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the 
RO should re-adjudicate the issue of 
entitlement to service connection 
for the residuals of a right above-
the-knee amputation.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).





	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


